DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on May 3, 2021.  Claims 1-3, 5-23, 25, and 26 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.

Response to Amendment
Concerning the “Rejections under 35 U.S.C. § 112” section on pages 9-10 of the Applicant’s Response filed on May 3, 2021, the cancellation of claim 4 has rendered the rejection of the claim under 35 U.S.C. §112(d) moot.  Therefore, the rejection is withdrawn.

Response to Arguments
Concerning the “Rejections under 35 U.S.C. § 103” section on pages 10-18 of the Applicant’s Response filed on May 3, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Zhou and Pillai references does not teach the added limitation of “penetrating a wall of the artery opposite the stylet guide with a distal end of the stylet, wherein the distal end of the stylet is disposed within tissue surrounding the artery”, arguing that the distal end of the stylet of the Zhou reference is disposed within a lumen of an artery, while the Pillai reference teaches the stylet exposed exterior or outside of the skin, therein failing to teach the limitation.  However, the examiner argues that the Zhou and Pillai reference do teach the added limitation.  The Zhou reference teaches the same stylet placement as taught in the instant application.  Figures 7D and 7E of the Drawings of the instant application show that the stylet of the instant invention has the same 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5-10, 13, 16-23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2014/0018837, hereinafter Zhou) in view of Pillai et al. (US 2013/0324967, hereinafter Pillai).
Concerning claims 1-3 and 9, the Zhou et al. prior art reference teaches a method of treating an occlusion in an artery (Figures 4-9), the method comprising: advancing a guidewire into a lumen of the artery and into a subintimal space adjacent the occlusion (Figure 4; 118); advancing a first catheter over the guidewire into the subintimal space (Figure 5; 100) advancing distal end of stylet penetrates wall 402, which may be defined as opposite the stylet guide given it faces the distal end of the stylet guide), wherein the distal end of the stylet is disposed within tissue surrounding the artery (Figure 15; distal end of stylet 224 must be disposed within tissue surrounding artery on its way to entering the lumen of the artery), but it does not specifically teach a first actuator moving the stylet or the distal portion of the stylet guide comprising a preformed curve sized to be disposed within the subintimal space.
However, the Pillai reference teaches a method of transvascular access comprising a catheter (Figure 2; 40) including a stylet (Figure 5B; 58) to be advanced through a stylet guide (Figure 5B; 60) through the wall of a blood vessel (Figure 9; 66), wherein the catheter includes a handle (Figure 5B; 44) with an actuator to move the stylet through the wall of the vessel (Figure 5B; 53), the actuator being loaded by proximal displacement of a spring mechanism, and wherein operating the first actuator comprises releasing the spring mechanism to displace the stylet distally relative to the stylet guide ([¶ 0054]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of the Zhou reference include the step of operating a first actuator to move the stylet as in the Pillai reference to allow for the incorporation of a spring actuated stylet into the portion of the lumen of the artery beyond the occlusion allowing for simpler actuation (Pillai; [¶ 0054]).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the stylet guide of the Zhou reference have a preformed curve as in the Pillai reference as an alternative method of orienting the stylet guide towards the vessel wall or as a means to work synergistically with the camming surfaces of the extensions of the device of the Zhou reference to orient the stylet guide towards the vessel wall (Pillai; [¶ 0050]).
Concerning claim 5, the combination of the Zhou and Pillai references as discussed above teaches the method of claim 1, wherein the Zhou reference further teaches the stylet comprising a sharp distal end (Figure 17B; 224 | [¶ 0025]).
Concerning claim 6, the combination of the Zhou and Pillai references as discussed above teaches the method of claim 1, wherein the Zhou reference further teaches the first catheter comprising a distal end comprising a ramped surface (Figure 17A; 1704).
Concerning claims 7 and 8, the combination of the Zhou and Pillai references as discussed above teaches the method of claim 1, but does not specifically teach the first catheter being coupled to a second actuator.
However, the Pillai reference teaches that the catheter may further include a second actuator, wherein the second actuator comprises a mechanism coupled to the stylet guide, wherein displacement of the mechanism displaces the stylet guide (Figure 2; 51).

Concerning claim 10, the combination of the Zhou and Pillai references as discussed above teaches the method of claim 1, wherein the Zhou reference further teaches orienting the first catheter such that the stylet guide is directed toward the portion of the artery beyond the occlusion when extended from the first catheter (Figure 16; 1610).
Concerning claims 13, 16, and 18, the Zhou et al. prior art reference teaches a method of performing subintimal angioplasty (Figures 4-9), the method comprising: obtaining an access device (Figure 1A; 10) comprising: a first catheter (Figure 1A; 100); a stylet guide (Figure 2; 200), wherein the stylet guide is concentrically disposed within the first catheter and longitudinally displaceable relative to the first catheter (Figure 7; 202); and a stylet concentrically disposed within the stylet guide and longitudinally displaceable relative to the stylet guide (Figure 17B; 224); advancing a guidewire into a lumen of an artery and into a subintimal space adjacent an occlusion (Figure 4; 118); advancing the first catheter over the guidewire into the subintimal space (Figure 5; 100); advancing the stylet guide from the first catheter toward a portion of the lumen of the artery beyond the occlusion (Figure 7; 202), and displacing the stylet along a curved path through the stylet guide into the portion of the lumen of the artery beyond the occlusion (Figure 9; 224), wherein a distal end of the stylet guide remains in the subintimal space when the stylet is displaced into the portion of the lumen of the artery beyond the occlusion (Figure 9; 214), and penetrating a wall of the artery opposite the stylet guide with a distal end of the stylet (Figure 14; distal end of stylet penetrates wall 402, which may be defined as opposite the stylet guide given it faces the distal end of the stylet guide), wherein the distal end of the stylet is disposed within distal end of stylet 224 must be disposed within tissue surrounding artery on its way to entering the lumen of the artery),, but it does not teach a first actuator comprising a spring mechanism coupled to the first catheter, and operating the first actuator to displace the stylet, or the distal portion of the stylet guide comprising a preformed curve sized to be disposed within the subintimal space.
However, the Pillai reference teaches a method of transvascular access comprising a catheter (Figure 2; 40) including a stylet (Figure 5B; 58) to be advanced through a stylet guide (Figure 5B; 60) through the wall of a blood vessel (Figure 9; 66), wherein the catheter includes a handle (Figure 5B; 44) with an actuator to move the stylet through the wall of the vessel (Figure 5B; 53), the actuator being loaded by proximal displacement of a spring mechanism, and wherein operating the first actuator comprises releasing the spring mechanism to displace the stylet distally relative to the stylet guide ([¶ 0054]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of the Zhou reference include the step of operating a first actuator to move the stylet as in the Pillai reference to allow for the incorporation of a spring actuated stylet into the portion of the lumen of the artery beyond the occlusion allowing for simpler actuation (Pillai; [¶ 0054]).
Furthermore, the Pillai reference teaches a distal portion of the stylet guide comprising a preformed curve to orient the cover tube towards the vessel wall (Pillai; [¶ 0050]), while the Zhou reference teaches camming surfaces associated with the device having a curvature configured to orient the stylet guide towards the vessel wall (Zhou; Figure 16; 1610 | Figure 17A; 1704 | [¶ 0068]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the stylet guide of the Zhou reference 
Concerning claim 17, the combination of the Zhou and Pillai references as discussed above teaches the method of claim 13, wherein the Zhou reference further teaches the stylet comprising a sharp distal end (Figure 17B; 224).
Concerning claims 19 and 21, the combination of the Zhou and Pillai references as discussed above teaches the method of claim 13, wherein the Pillai reference further teaches the first catheter being coupled to a second actuator comprising a sliding button coupled to the stylet guide (Figure 5B; 51), the preformed curved being aligned with the sliding button, wherein displacement of the mechanism displaces the stylet guide (Pillai; [¶ 0054]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the Zhou and Pillai combination include the second actuator as in the Pillai reference to provide a method of easily pushing the stylet guide relative to the catheter to a desired point (Pillai; [¶ 0053]).
Concerning claim 20, the combination of the Zhou and Pillai references as discussed above teaches the method of claim 13, wherein the Zhou reference further teaches the access device further comprising a handle (Figure 1A; 112).
Concerning claim 22, the Zhou et al. prior art reference teaches a method of accessing a lumen of an artery at a second access site (Figures 4-9), comprising: percutaneously accessing a first portion of the lumen of the artery at a first access site ([¶ 0036], guide wire as known in the art is advanced through patient’s vasculature, which is done percutaneously); advancing a guidewire into the lumen of the artery and into a subintimal space (Figure 4; 118); advancing a distal end of stylet penetrates wall 402, which may be defined as opposite the stylet guide given it faces the distal end of the stylet guide), wherein the distal end of the stylet is disposed within tissue surrounding the artery (Figure 15; distal end of stylet 224 must be disposed within tissue surrounding artery on its way to entering the lumen of the artery), but it does not teach the distal portion of the stylet guide comprising a preformed curve sized to be disposed within the subintimal space.
However, the Pillai reference teaches a method of transvascular access comprising a catheter (Figure 2; 40) including a stylet (Figure 5B; 58) to be advanced through a stylet guide (Figure 5B; 60) through the wall of a blood vessel (Figure 9; 66), wherein a distal portion of the stylet guide comprises a preformed curve to orient the cover tube towards the vessel wall (Pillai; [¶ 0050]), while the Zhou reference teaches camming surfaces associated with the device having a curvature configured to orient the stylet guide towards the vessel wall (Zhou; Figure 16; 1610 | Figure 17A; 1704 | [¶ 0068]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the stylet guide of the Zhou reference have a preformed curve as in the Pillai reference as an alternative method of orienting the stylet guide towards the vessel wall or as a means to work synergistically with the camming surfaces of 
Concerning claims 23 and 25, the Zhou reference teaches the method of claim 22, but it does not specifically teach a first actuator advancing the guide tube or a second actuator displacing the stylet.
However, the Pillai reference teaches a method of transvascular access comprising a catheter (Figure 2; 40) including a stylet (Figure 5B; 58) to be advanced through a guide tube (Figure 5B; 60) through the wall of a blood vessel (Figure 9; 66), wherein the catheter includes a handle (Figure 5B; 44) with a first actuator, wherein the first actuator comprises a mechanism coupled to the guide tube, wherein displacement of the mechanism displaces the guide tube (Figure 2; 51), and a second actuator to move the stylet through the wall of the vessel (Figure 5B; 53), the second actuator being loaded by proximal displacement of a spring mechanism, and wherein operating the first actuator comprises releasing the spring mechanism to displace the stylet distally relative to the stylet guide ([¶ 0054]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of the Zhou reference include the step of operating a first actuator to advance the guide tube as in the Pillai reference to provide a method of easily pushing the stylet guide relative to the catheter to a desired point (Pillai; [¶ 0053]) and to include the step of operating a second actuator to move the stylet as in the Pillai reference to allow for the incorporation of a spring actuated stylet into the portion of the lumen of the artery beyond the occlusion allowing for simpler actuation (Pillai; [¶ 0054]).
Concerning claim 26, the combination of the Zhou and Pillai references as discussed above teaches the method of claim 22, wherein the Zhou reference further teaches the lumen of the .
Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2014/0018837, hereinafter Zhou) in view of Pillai et al. (US 2013/0324967, hereinafter Pillai) as applied to claims 1-10, 13, 16-23, 25, and 26 above, and further in view of Brenneman et al. (US 2008/0171944, hereinafter Brenneman).
Concerning claims 11 and 14, the combination of the Zhou and Pillai references as discussed above teaches the method of claims 1 and 13, wherein the Zhou reference further teaches advancing a second catheter over the stylet, wherein a portion of the second catheter is within the subintimal space and a distal end of the second catheter is disposed within the portion of the lumen of the artery beyond the occlusion ([¶ 0065] | dilators or additional medical devices may be advanced to enlarge the pathway or perform further medical procedures), but it does not specifically teach aspirating blood through the second catheter to confirm that the distal end of the second catheter and a distal end of the stylet are disposed within the portion of the lumen of the artery beyond the occlusion.
However, the Brenneman reference teaches a method for accessing a blood vessel, wherein the method includes the step of confirming the positioning of the catheter within he target vessel by aspirating blood through the delivered catheter ([¶ 0054]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the method of the Zhou and Pillai combination include the step of aspirating blood through the second catheter to confirm that the distal end of the second catheter and a distal end of the stylet are disposed within the portion of the lumen of the artery beyond the occlusion as in the Brenneman reference given it is a known method of confirming that a catheter is within a target vessel (Brenneman; [¶ 0054]).
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2014/0018837, hereinafter Zhou) in view of Pillai et al. (US 2013/0324967, hereinafter Pillai) as applied to claims 1-10, 13, and 16-21 above, and further in view of Makower (US 67094440).
Concerning claims 12 and 15, the combination of the Zhou and Pillai references as discussed above teaches the method of claims 1 and 13, wherein the Zhou reference teaches advancing a second catheter over the stylet, wherein a portion of the second catheter is within the subintimal space and a distal end of the second catheter is disposed within the portion of the lumen of the artery beyond the occlusion ([¶ 0065] | dilators or additional medical devices may be advanced to enlarge the pathway or perform further medical procedures), but it does not specifically teach the second catheter being a balloon catheter comprising a stent, wherein a portion of the stent is within the subintimal space adjacent the occlusion and a distal end of the balloon catheter is disposed within the portion of the lumen of the artery beyond the occlusion, and expanding the balloon and the stent of the balloon catheter, wherein a bypass blood flow lumen is formed in the subintimal space adjacent the occlusion.
However, the Makower reference teaches a method similar to that of the Zhou reference for treating an occlusion in an artery by performing a subintimal angioplasty, wherein after a reentry path has been made out of a vessel lumen through the subintimal space, the Makower reference teaches advancing a second catheter over the stylet, wherein a portion of the second catheter is in the subintimal space (Figure 5E; 206) and a distal end of the stylet is disposed within a portion of the lumen of the artery beyond the occlusion (Figure 5E; 20); and expanding a balloon and the stent of the balloon catheter, wherein a bypass blood flow lumen is formed in the subintimal space adjacent the occlusion (Figure 5F; 208).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to introduce the second catheter of the Makower 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        5/20/2021